Citation Nr: 0016549	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  98-15 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
ulcers.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from July 1969 
to August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied service 
connection for a skin disorder.  That rating decision also 
denied the veteran's attempt to reopen his claims for service 
connection for hypertension and ulcers.  


REMAND

The key difficulty with the veteran's claims is the complete 
lack of service medical records.  The veteran's service 
medical records are apparently lost.  Specifically, the RO 
requested them from the National Personnel Record Center 
(NPRC).  Subsequently, there has been a series of exchanges 
between NPRC and the RO with NPRC insisting that the records 
had previously been sent.  The Board notes that later replies 
from NPRC give a different date for the forwarding to the 
service medical records than the earlier responses do.  This 
leads the Board to suspect that the loss occurred with NPRC 
rather than the RO.  Nevertheless, VA has a heightened 
obligation to search for alternate medical records when 
service medical records are not available and must also 
provide an explanation to the veteran regarding VA's inability 
to obtain his service medical records.  Dixon v. Derwinski, 
3 Vet. App. 261 (1992).

The veteran has indicated that there are alternate records, 
both service department and VA which could help his claim, 
but the RO has not attempted to obtain these.  This must be 
done.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:


1.  The RO should request a copy of the 
veteran's service personnel records from 
the National Personnel Records Center 
(NPRC).

2.  The RO should contact the veteran and 
request that he provide, to the best of 
his ability, the exact date of medical 
treatment for his claimed conditions at 
the U.S. Naval Hospitals at Camp Lejeune, 
North Carolina and Margarita, California.  
The RO should make another attempt to 
secure any additional service medical 
records that may exist pertaining to this 
veteran from the service department or 
the appropriate depository of records.  
Specifically, the RO should request the 
hospital treatment records indicated by 
the veteran.  

3.  The RO should request the veteran's 
medical treatment records from VAMC 
Charleston, South Carolina and VAMC 
Columbia, South Carolina from 1974 to 
present.  

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 

5.  Subsequently, the RO should consider 
the issues on appeal.  

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the veteran and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

Further adjudication of the issues on appeal will be 
postponed until the remand action is completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, 



	(CONTINUED ON NEXT PAGE)


Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




